UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7544


ROBERT JAMES PETRICK,

                Petitioner - Appellant,

          v.

FELIX TAYLOR, Administrator, Pasquotank Correctional Inst.,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:13-cv-00541-JAB-LPA)


Submitted:   January 29, 2014             Decided:   February 19, 2014


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert James Petrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       James      Petrick       seeks       to    appeal         the    district

court’s    order       accepting        the     recommendation              of    the    magistrate

judge    and     denying         relief    on     his       28    U.S.C.          §    2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2012).                 A certificate of appealability will not

issue     absent       “a       substantial       showing         of        the       denial     of   a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,            537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Petrick has not made the requisite showing.                                            Under our

decision in Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998),

“a    state    prisoner         must    exhaust       all    available            state       remedies

before    he     can     apply      for    federal        habeas        relief.”              Although

                                                 2
Petrick alleged that he filed a MAR in state court, he provided

no evidence of that filing.               Accordingly, it is unclear what

grounds for relief Petrick raised in that motion, whether any of

the    claims    he    asserts     in    his    Section      2254       petition       were

presented to the North Carolina Court of Appeals, or on what

grounds    the   state    court    dismissed        his    motion.       We    therefore

conclude that the district court’s ruling that Petrick failed to

demonstrate that he exhausted his state court remedies is not

“debatable.”       See Slack, 529 U.S. at 484-85.                    Accordingly, we

deny   Petrick’s       motion     for    appointment        of    counsel,          deny    a

certificate      of    appealability,         and   dismiss       the    appeal.           We

dispense    with       oral   argument     because         the    facts       and     legal

contentions      are   adequately       presented     in    the    materials         before

this Court and argument would not aid the decisional process.



                                                                               DISMISSED




                                          3